Appeal on remittitur from the Court of Appeals (People v Perez, 36 NY2d 848) from a judgment of the County Court of Otsego County, rendered June 19, 1972, upon a verdict convicting defendant of the crime of manslaughter in the first degree. In accordance with the direction of the Court of Appeals, we have reviewed the facts and find the proof of guilt to be overwhelming. Furthermore, we find no basis for reversing the judgment of conviction under CPL 470.15 (subd 3, par [c]). Judgment affirmed. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.